Name: Commission Regulation (EEC) No 1555/83 of 14 June 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/20 Official Journal of the European Communities 16. 6 . 83 COMMISSION REGULATION (EEC) No 1555/83 of 14 June 1983 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 17 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 June 1983. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (2) OJ No L 323, 19 . 11 . 1982, p. 8 . 16. 6 . 83 Official Journal of the European Communities No L 158/21 ANNEX Code NIMEXE code I CCT heading No Description Amount of unit values per 100 kg net I Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 ] 07.01-15 ! 07.01 A II New potatoes 751 133,93 37,49 112,76 11,87 22195 42,01 9,29 1.12 07.01-21 07.01-22 ; 07.01 B I Cauliflowers 4443 796,33 223,32 667,69 70,67 132662 251,37 62,06 1.14 07.01-23 07.01 B II White cabbages and red cabbages 961 172,15 48,04 144,14 15,21 28449 54,00 11,94 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1701 304,76 85,06 255,18 26,92 50364 95,61 21,14 1.20 07.01-31 07.01-33 07.01 D I Cabbage lettuce 3887 696,26 194,33 582,98 61,51 115061 218,43 48,30 1.22 ex 07.01-36 ex 07.01 D II Endives 1214 217,62 61,02 182,46 19,31 36254 68,69 16,95 1.28 07.01-41 07.01-43 l 07.01 F I Peas 4057 721,93 202,45 609,24 64,09 120429 227,93 52,8? 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 4681 834,52 233,63 702,63 73,96 138296 261,80 57,9$ 1.32 ex 07.01-49 ex 07.01 F III Broad beans 1342 240,32 67,07 201,22 21,23 39715 75,39 16,67 1.40 ex 07.01-54 ex 07.01 G II Carrots 1465 261,28 73,15 219,99 23,15 43300 81,97 18,13 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4618 821,87 231,35 693,68 73,21 137365 260,35 60,26 1.60 07.01-63 ex 07.01 H Onions (other than sets) 828 147,77 41,37 124,41 13,09 24488 46,35 10,25 1.70 07.01-67 ex 07.01 H Garlic 8916 1 589,36 444,97 1338,18 140,85 263387 498,62 110,33 1.74 ex 07.01-68 ex 07.01 IJ Leeks 1423 255,03 71,52 213,83 22,63 42486 80,50 19,87 1.80l 07.01 K Asparagus : \ \ 1.80.1 ex 07.01-71||  green 20484 3651,43 1 022,28 3074,36 323,61 605 1 1 1 1 145,53 253,49 1.80.2 ex 07.01-71\  other 10172 1813,34 507,67 1 526,77 160,70 300506 568,89 125,88 1.90 07.01-73 07.01 L Artichokes 2431 432,73 121,35 365,18 38,41 72186 136,62 31,69 1.100 07.01-75 07.01-77 07.01 M Tomatoes 1838 327,78 91,77 275,98 29,05 54320 102,83 22,75 1.110 07.01-81 07.01-82 07.01 PI Cucumbers 1660 297,44 83,01 249,05 26,28 49154 93,31 20,63 1.112 07.01-85 07.01 Q II Chantarelles 31493 5644,01 1 582,79 4732,32 500,93 940247 1781,61 439,85 1.118 07.01-91 07.01 R Fennel 1335 237,70 66,91 200,63 21,17 39729 75,29 17,42 1.120 07.01-93 07.01 S Sweet peppers 3224 574,69 160,89 483,86 50,93 95237 180,29 39,89 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2879 513,30 143,70 432,17 45,49 85063 161,03 35,63 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 1322 236,77 66,08 198,25 20,91 39127 74,27 16,42 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 2238 399,10 111,73 336,03 35,37 66139 125,20 27,70 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 3674 658,42 184,64 552,06 58,43 109688 207,84 51,31 2.10 08.01-31 I ex 08.01 B Bananas, fresh 2683 478,29 133,90 402,70 42,38 79262 150,05 33,20 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 3567 639,38 179,30 536,10 56,74 106517 201,83 49,82 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 7467 1331,19 372,69 1 120,81 117,97 220603 417,62 92,41 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 10569 1 884,10 527,48 1 586,34 166,97 312231 591,08 130,79 2.50 08.02 A I Sweet oranges, fresh : 2.50.1 08.02-02 08.02-06 08.02- 12  Sanguines and semi-sanguines 1459 261,28 72,92 218,77 23,08 43178 81,96 18,12 08.02-16 No L 158/22 Official Journal of the European Communities 16. 6. 83 Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net J Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1900 338,80 94,85 285,26 30,02 56147 106,29 23,52 2.50.3 08.02-05 \ \\\ 08.02-09 08.02-15 08.02-19 1  others 1238 220,83 61,82 185,93 19,57 36596 69,28 15,33 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29  Monreales and satsumas 3063 546,05 152,87 459,75 48,39 90491 171,30 37,90 2.60.2 08.02-31  Mandarins and wilkings 1375 245,21 68,65 206,46 21,73 40636 76,93 17,02 2.60.3 08.02-32  Clementines 2174 387,53 108,49 326,29 34,34 64222 121,58 26,90 2.60.4 08.02-34 08.02-37 I  Tangerines and others 2618 466,78 130,68 393,01 41,36 77354 146,44 32,40 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2049 365,33 102,28 307,59 32,37 60542 114,61 25,36 2.80 ex 08.02 D Grapefruit, fresh : \ 2.80.1 ex 08.02-70  white 1707 304,37 85,21 256,27 26,97 50440 95,48 21,13 2.80.2 ex 08.02-70  pink 2798 498,81 139,65 419,98 44,20 82663 156,49 34,62 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 7788 1 388,35 388,69 1 168,93 123,04 230075 435,55 96,38 2.95 08.05-50 08.05 C Chestnuts 4338 777,47 218,03 651,88 69,00 129 521 245,42 60,59 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 3399 605,89 169,63 510,14 53,69 100408 190,08 42,06 2.110 08.06-33 08.06-35 08.06-37 08.06-38 I 08.06 B II Pears 3481 620,61 173,75 522,53 55,00 102847 194,70 43,08 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 3401 606,27 169,73 510,46 53,73 100471 190,20 42,08 2.130 ex 08.07-32 ex 08.07 B Peaches 5469 975,03 272,97 820,94 86,41 161581 305,89 67,68 2.140 ex 08.07-32 ex 08.07 B Nectarines 6921 1 233,76 345,41 1 038,78 109,34 204457 387,06 85,65 2.150 08.07-51 08.07-55 I 08.07 C Cherries 3964 706,68 197,85 595,00 62,63 117111 221,70 49,05 2.160 08.07-71 08.07-75 I 08.07 D Plums 6026 1074,17 300,73 904,41 95,19 178010 336,99 74,57 2.170 08.08-11 08.08-15 I 08.08 A Strawberries 4136 737,40 206,45 620,86 65,35 122202 231,34 51,19 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 8857 1 587,37 445,16 1 330,96 140,88 264444 501,07 123,70 2.180 08.09-11 ex 08.09 Water melons 1376 245,37 68,69 206,59 21,74 40663 76,98 17,03 2.190 08.09-19 ex 08.09 Melons (other than water melons) 3332 594,05 166,31 500,17 52,64 98445 186,36 41,24 2.195 ex 08.09-90 ex 08.09 Pomegranates 7941 1 423,23 399,12 1 193,33 126,31 237099 449,26 110,91 2.200 ex 08.09-90 ex 08.09 Kiwis 15115 2694,37 754,33 2268,56 238,79 446508 845,28 187,04 2.205 ex 08.09-90 J ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89991 170,83 37,77